Opinion issued April 12, 2007 
 





 



In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00719-CR
          01-05-00720-CR
____________

OLLEN MCHENRY NUGENT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 209th District Court 
 Harris County, Texas
Trial Court Cause Nos. 967703 and 967704



MEMORANDUM  OPINION ON PERMANENT ABATEMENT
	Appellant's counsel, Kyle B. Johnson, has filed a second motion to
permanently abate the above- referenced appeals citing Tex. R. App. P. 7.1 (a) (2). 
In support of his motion, counsel Johnson has attached a certified copy of the
certificate of death for Ollen McHenry Nugent, the appellant.  The certificate  states
that appellant died on November 9, 2005, while in custody of the Texas Department
of Criminal Justice where he was assigned to the Tennessee Colony Unit.
	The death of an appellant during the pendency of an appeal deprives this court
of jurisdiction.  Moliter v. State, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  The
motion to permanently abate the appeals is granted.
	Therefore, we order the appeals in cause trial court number 967703 and in trial
court cause number 967704 permanently abated.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley..
Do not publish.  Tex. R. App. P. 47.2(b).